Citation Nr: 0636515	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-36 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service in the United States Army from 
January 1968 to January 1970, including active duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
is associated with the veteran's claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran is currently diagnosed with bipolar disorder, 
but, such a disorder did not originate during the veteran's 
active military service.


CONCLUSION OF LAW

Service connection for bipolar disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him. In a September 2004 letter, the veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  The Board 
also finds that the veteran was fully notified of the need to 
give VA any evidence pertaining to his claim.  The VA letter 
advised the veteran to let VA know of any information or 
evidence in his possession which would aid in the 
substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.


Additionally, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained the veteran's service medical records and all 
existing identified post-service medical records. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  As discussed in greater detail below, the standards 
of McLendon are not met in this case, as there is nothing of 
record to suggest that the veteran's bipolar disorder had 
origins during his active military service.  For this reason, 
a medical examination speaking to the etiology of the 
veteran's bipolar disorder is not required.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).


Analysis

The veteran contends that he currently has bipolar disorder 
and that this acquired psychiatric disorder is a direct 
result of his active military service, particularly his 
service in the Republic of Vietnam.  

A search of the service medical history does produce an 
indication of psychiatric symptoms.  At the veteran's pre-
induction physical in October 1967, the veteran was found to 
have "dependent personality mild chronic anxiety."  These 
conditions were in existence before the veteran was 
conscripted into the U.S. Army, however, were not found to 
disqualify him from military service.  There are no further 
notations of psychiatric treatment in service, with the 
veteran's November 1969 separation physical showing no 
psychiatric abnormalities.  The Board makes particular note, 
that bipolar disorder as a specific condition is not 
mentioned anywhere in the service medical records.

The earliest indications of bipolar disorder come many years 
after service in the form of VA clinical reports.  The 
earliest of these reports, dated in March 2003, do list a 
specific diagnosis of bipolar disorder.  This diagnosis is 
maintained, with the most recent VA psychiatric examination, 
in March 2005, confirming the existence of bipolar disorder.  
Based on this, the Board concedes that the veteran does 
indeed experience bipolar disorder as a current disability.  

Despite the current findings, there is no evidence of record 
showing consultation, treatment, or diagnosis of bipolar 
disorder in service.  Indeed, while the record contains an 
indication of a pre-existing psychiatric defect, findings at 
separation were within normal limits, indicating no increase 
in severity during service.  38 C.F.R. § 3.306(b) 
(Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service).  Furthermore, there are no post-
service psychiatric complaints until 2003, many years after 
the veteran's release from active duty.  Id.   This is 
especially compelling, as the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the fact that there is 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years after service could be 
a decisive factor against the claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999).  Additionally, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for the payment of compensation 
benefits.  38 C.F.R. § 3.303(c) (2006).  

In light of the above, the veteran has not shown that his 
current bipolar disorder had its onset during his active 
military service or is otherwise causally related to service.  
With no indication of a disorder in service and no competent 
evidence tending to link bipolar disorder to service, service 
connection cannot be granted, and this claim must be denied.  
See 38 C.F.R § 3.303.  In fact, the only evidence suggesting 
that the veteran's bipolar disorder was incurred in service 
comes from his own lay statements.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
etiology.  Accordingly, this lay evidence does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.




REMAND

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran contends that his military service in the 
Republic of Vietnam, particularly his alleged exposure to 
combat, has caused him to develop PTSD.  The record does 
confirm a diagnosis of PTSD, with a November 2003 clinical 
examination finding the veteran's symptoms consistent with 
PTSD and a March 2005 specific diagnosis of delayed-onset 
PTSD via a comprehensive VA psychiatric examination.  

The record contains the veteran's service personnel history, 
and confirms service in Vietnam.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1).  The veteran's personnel records do not, 
however, give any evidence of service in combat with enemy 
forces.  As such, the veteran's alleged involvement in combat 
or exposure thereto must be verified by outside sources to 
some extent, though not as to every single detail.  See 38 
C.F.R. § 3.159(c)(2)(i) (2006); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as a veteran's direct personal 
involvement in the stressful incident may not be necessary in 
some circumstances).  A veteran's assertions of non-combat 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran's Military Occupational Specialty (MOS) was that 
of a heavy vehicle driver, with assignment to the 86th and 
321st Transportation Companies from June 1968 until June 
1969.  The unit, according to Department of the Army records, 
participated in "Counter Offensive Phase IV" in the 
Republic of Vietnam during the period of the veteran's 
assignment.  The veteran alleges that during this time, he 
was exposed to enemy fire on numerous occasions while 
transporting materials to units dispersed in the field.  The 
Board notes, that the fact that the veteran's DD 214 and 
other service personnel history do not indicate receipt of a 
combat citation or decoration does not, in and of itself, 
mean that the veteran was not exposed to combat.  Service in 
Vietnam, as in any other theater of war, was inherently 
dangerous to all personnel who served, and the potential for 
exposure to hostile fire is not ruled out based solely on the 
veteran's MOS.  The veteran submitted a list of stressors in 
October 2005, but such statement does not provide the 
specificity such as dates or names that would allow for 
verification of the claimed stressors.   As such, the Board 
finds it necessary to remand the claim for further 
development, to include obtaining from the veteran, to the 
best of his ability, further detail and description regarding 
his alleged stressors.  If enough information is provided, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) must be contacted in order to produce a unit history, 
including any participation in or proximity to combat or 
exposure to hostile fire or mortar attacks, of the 86th and 
321st Transportation Companies in the Republic of Vietnam.  
Additionally, the veteran is asked to produce any and all 
documentation of his alleged combat service, to include 
letters home or "buddy statements" from fellow soldiers, 
which might help to substantiate the alleged combat stressor.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and 
development actions required by 38 U.S.C.A 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  That is, the veteran 
should be provided a notification letter 
tailored to the requirements for service 
connection for PTSD, including stressor 
development.  

2.  The veteran should be afforded the 
opportunity to provide more details 
concerning his alleged stressors, 
including, as much as possible, specific 
dates and names.  He should forward any 
records he might have which would verify 
exposure to his claimed stressor of combat 
with enemy forces.  The veteran is advised 
that letters from his comrades-in-arms, 
known as "buddy statements," would be 
potentially helpful in establishing the 
occurrence of a combat-related stressor, 
as would any personal documentation such 
as letters home to loved ones.  

3.  If sufficient information is received 
from the veteran, contact the Department 
of the Army, specifically the Joint 
Services Records Research Center (JSRRC), 
to obtain verification of the veteran's 
verifiable stressors associated with the 
86th and 321st Transportation Companies.  If 
such verification is not possible, the 
record should be annotated to reflect 
this.

4.  After the development requested above 
has been completed to the extent possible, 
adjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


